Name: 2011/886/EU: Council Decision of 12Ã December 2011 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex IV (Energy) to the EEA Agreement
 Type: Decision
 Subject Matter: soft energy;  international affairs;  energy policy;  environmental policy;  European construction
 Date Published: 2011-12-28

 28.12.2011 EN Official Journal of the European Union L 344/31 COUNCIL DECISION of 12 December 2011 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Annex IV (Energy) to the EEA Agreement (2011/886/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114(1), 192(1) and 218 (9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Annex IV to the Agreement on the European Economic Area (2), (hereinafter the EEA Agreement) contains specific provisions and arrangements concerning energy. (2) Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (3) is to be incorporated into the EEA Agreement. (3) Directive 2009/28/EC repeals Directive 2001/77/EC of the European Parliament and of the Council of 27 September 2001 on the promotion of electricity produced from renewable energy sources in the internal electricity market (4), which is incorporated into the EEA Agreement and is therefore to be repealed under the EEA Agreement. (4) Norways fulfilment of the target for share of energy from renewable sources in gross final consumption of energy in 2020 must be seen in the context of the initial high share of renewable energy compared to the EU Member States, and the uncertainty associated with supply and demand embedded in the combination of a hydro-based energy production system and a cold climate, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the Union in the EEA Joint Committee concerning an amendment to Annex IV (Energy) to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 December 2011. For the Council The President S. NOWAK (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 140, 5.6.2009, p. 16. (4) OJ L 283, 27.10.2001, p. 33. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦ of ¦ amending Annex IV (Energy) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area, hereinafter the Agreement, and in particular Article 98 thereof, Whereas: (1) Annex IV to the Agreement was last amended by Decision of the EEA Joint Committee No ¦ of ¦ (1). (2) Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (2) is to be incorporated into the Agreement. (3) Directive 2009/28/EC repeals Directive 2001/77/EC of the European Parliament and of the Council (3), which is incorporated into the Agreement and is therefore to be repealed under the Agreement. (4) Norways fulfilment of the target for share of energy from renewable sources in gross final consumption of energy in 2020 must be seen in the context of the initial high share of renewable energy compared to the EU Member States, and the uncertainty associated with supply and demand embedded in the combination of a hydro-based energy production system and a cold climate, HAS ADOPTED THIS DECISION: Article 1 Annex IV to the Agreement shall be amended as follows: (1) the text of point 19 (Directive 2001/77/EC of the European Parliament and of the Council) shall be deleted with effect from 1 January 2012; (2) the following shall be inserted after point 40 (Commission Regulation (EU) No 774/2010): 41. 32009 L 0028: Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (OJ L 140, 5.6.2009, p. 16). The provisions of the Directive shall, for the purposes of this Agreement, be read with the following adaptations: (a) The Directive shall not apply to Liechtenstein. (b) The second sentence of Article 3(1) shall not apply to the EFTA States. (c) The following shall be added in Article 4(2): Norway and Iceland shall notify their national renewable energy action plans to the EFTA Surveillance Authority no later than 6 months after the entry into force of Decision of the EEA Joint Committee No ¦, incorporating Directive 2009/28/EC.  (d) The following shall be added in Article 22(1): Norway and Iceland shall submit a report on progress in the promotion and use of energy from renewable sources by 31 December 2013, and every 2 years thereafter. The fifth report, to be submitted by 31 December 2021, shall be the last report required.  (e) The following shall be added in point A of Annex I: Share of energy from renewable sources in gross final consumption of energy, 2005 (S2005) Target for share of energy from renewable sources in gross final consumption of energy, 2020 (S2020) Iceland 55,0 % 64 % Norway 58,2 % 67,5 %  Article 2 The text of Directive 2009/28/EC in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on ¦, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee (4). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, ¦. For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦. (2) OJ L 140, 5.6.2009, p. 16. (3) OJ L 283, 27.10.2001, p. 33. (4) [No constitutional requirements indicated.] [Constitutional requirements indicated.]